department of the treasury internal_revenue_service washington d c number release date cc el gl br2 gl-511178-98 uilc issue_date date memorandum for new england district_counsel from kathryn a zuba chief branch general litigation subject estate of this document responds to your request dated date for an advisory opinion this document is not to be cited as precedent legend date a date b date c date d date e amount a amount b issue whether a federal_tax_lien that arose after decedent’s death attaches to the proceeds of a decedent’s individual_retirement_annuity conclusion the lien does not attach to the proceeds of the retirement deferred_annuity_contract since there was no assessment or tax_lien prior to the decedent’s death as an annuity the proceeds from the contract were paid to the beneficiary outside of probate because the internal_revenue_service service did not assess the income taxes until following the decedent’s death no tax_liens existed at the time the annuity benefits passed outside of probate gl-511178-98 facts the decedent held a retirement deferred_annuity_contract with a value of amount a at the time of his death on date a the proceeds of the annuity_contract were paid to the contingent beneficiary the decedent’s brother as a death_benefit the contract provided a right to a designated cash_surrender_value an option not exercised by the decedent who also died prior to receiving any annuity payments after his death the service assessed and income taxes on date b and date c respectively with a balance due of amount b as of date d notices of federal_tax_lien were filed on date e law and analysis the retirement deferred_annuity_contract in effect at the time of the decedent’s death provided death_benefit on or prior to retirement date - in the event of the annuitant’s death on or prior to the retirement date the company will upon receipt of due proof of such death pay to the beneficiary a death_benefit equal to the guaranteed cash_value of this contract as of the date of death however if no purchase payment is in default beyond the grace period at the date of death and if the sum of all purchase payments which have been paid for the annuity benefit is greater than this contract’s guaranteed cash_value such greater amount will instead be paid as the death_benefit under the terms of this annuity_contract the decedent while living had a right to obtain the cash_surrender_value of the annuity from the insurance_company as stated above upon death the payment to the beneficiary would be the greater of the cash_surrender_value or the amount of purchase payments under sec_6321 a federal_tax_lien attaches to all of a taxpayer’s property or rights to property state law controls the determination of the existence of any legal_interest that a taxpayer has in property 363_us_509 whether the state-created interest constitutes property or rights to property to which the federal_tax_lien attaches is a matter of federal_law 357_us_51 in this case the taxpayer’s rights in the policy terminated at death under the terms of his annuity the taxpayer was not entitled to any payment from the plan while he was alive because he had not retired at the time of his death at the time the contract provides that the guaranteed cash_value is equivalent to the cash_surrender_value gl-511178-98 he was alive the decedent had no right to the lump sum death_benefit nor does his estate have a right to it now instead the death_benefit is payable to a specified beneficiary at the time the federal_tax_lien arose after the decedent’s death the insurance_company had no obligation to the decedent or his estate the only obligation was to the beneficiary the lien filed after the taxpayer’s death did not attach to the proceeds of the annuity because those proceeds were not property or rights to property of the taxpayer see 357_us_39 bess u s pincite if you have any questions please call cc assistant regional_counsel ner
